Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 1 of 14 PageID #: 283




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 4:20-cr-00017-TWP-VTW
                                                      )
 CHRISTOPHER HILL,                                    )
                                                      )
                               Defendant.             )

               ORDER DENYING DEFENDANT'S MOTION TO SUPPRESS
                      AND DENYING MOTION TO COMPEL

        This matter is before the Court on a Motion to Suppress Evidence and Request for

 Evidentiary Hearing (Filing No. 26), and Motion to Compel the Production of all JPD K9

 Deployment Detail Reports (Filing No. 27), filed by Defendant Christopher Hill ("Hill"). Hill is

 charged in an Indictment with Possession with the Intent to Distribute Controlled Substances in

 violation of 21 U.S.C § 841(a)(1), (b)(1)(A)(viii). (Filing No. 10.) He argues that excessive force

 was used during his November 5, 2020 arrest in violation of his Fourth Amendment rights which

 justifies the suppression of evidence found during the search. He requests an evidentiary hearing

 to present evidence of the "unreasonable use and deployment of deadly force" against him (Filing

 No. 26 at 5). Hill also seeks an order compelling the Government to produce all Jeffersonville

 Police Department ("JPD") K9 Deployment Detail Reports for the last three years as potentially

 favorable evidence in support of the motion to suppress evidence as a result of the use of excessive

 force by the JPD. For the following reasons, Hill's Motions are denied.

                                     I.     FINDINGS OF FACT

        There are no factual disputes and for the most part, the relevant facts are corroborated by a

 video recording of the events.
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 2 of 14 PageID #: 284




        On November 5, 2020, officers from the JPD and agents of the Federal Bureau of

 Investigation ("FBI"), with the assistance of a confidential informant, placed a telephone call to

 Hill for the purpose of setting up a controlled buy of methamphetamine from Hill. Although Hill

 resided in Kentucky, the "controlled buy" of the methamphetamine was at a meeting location in

 the vicinity of Jeffersonville, Indiana. The FBI and JPD officers recorded Hill and a confidential

 informant discussing the informant's request to purchase four ounces of methamphetamine from

 Hill (Filing No. 36 at 2).

        During their investigation, JPD and FBI officers received information that Hill was

 "considered armed and dangerous" and would be in possession of a "handgun and bullet proof vest

 during his arrest." (Filing No. 36-2 at 3; Filing No. 36-3 at 2.) Officers were aware that Hill was

 subject to arrest warrants issued in Louisville, Kentucky, for several felony offenses, including

 Possession of a Handgun by Convicted Felon, Wanton Endangerment (1st Degree), Trafficking in

 Controlled Substance (1st Degree), and Assault (4th Degree). (Filing No. 36 at 2). Hill was also

 suspected of "having fired weapons at other persons in the past," and officers anticipated that he

 would "resist law enforcement if possible." (Filing No. 36-1 at 2.) Based on this information, JPD

 officers planned to make a high-risk felony traffic stop to arrest Hill that evening.

        At approximately 7:44 p.m., JPD officers and FBI agents effectuated the planned high-risk

 felony traffic stop on Hill in Jeffersonville, Indiana. (Filing No. 26 at 1; Filing No. 36 at 2–3). As

 officers effectuated the traffic stop, JPD Sergeant Denver Leverett ("Sergeant Leverett") loudly

 ordered Hill to "step out of the vehicle, "place his hands up," and "face away from officers." (Filing

 No. 36-2 at 3.) Sergeant Leverett, the JPD Commander of the K9 Unit, was accompanied by his

 K9 partner, Flex ("K9 Flex") (Filing No. 36-2 at 1, 2.) Sergeant Leverett had K9 Flex "under

 physical control" while he was giving Hill commands (Filing No. 26-1 at 2). K9 Flex can be heard



                                                   2
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 3 of 14 PageID #: 285




 barking ferociously on the video. After a few seconds, Hill complied and exited the vehicle as

 requested, however, he was "not fully compliant with the officers [sic] commands." (Filing No. 26

 at 2.) The video displays that Hill did not immediately put his hands up, but he "did not attempt

 to flee." Id. Sergeant Leverett gave Hill "numerous" commands to surrender peacefully, but Hill

 did not fully to comply. (Filing No. 26-1 at 2.) Hill can be seen making "furtive movements" with

 his hands while standing outside of his vehicle, like dropping his hands "towards his waistband,"

 "concealing them," and reaching "toward the vehicle"–which the officers perceived as signaling

 someone else inside the car. (Filing No. 36 at 3.) The JPD and FBI officers were concerned

 because they did not know who else was in Hill's car and whether this person (or persons) were

 armed and because they were acting on previous information of Hill's possession and past use of

 firearms. Id.

          Aaron Olson, a JPD Special Weapons and Tactics ("SWAT") team member fired one "less-

 lethal 40mm munition" at Hill, which struck him in the lower left leg, causing Hill to drop to the

 ground (Filing No. 26 at 2; Filing No. 36-2 at 4). Sergeant Leverett then released K9 Flex to assist

 in apprehending Hill (Filing No. 26-1 at 2)1. K9 Flex proceeded to "bite and hold" Hill in the

 upper right arm. (Filing No. 36-2 at 4.) K9 Flex "bit and chewed" Hill on the upper right arm

 "near his chest and face." (Filing No. 26 at 2.)

          The officers and SWAT team members then converged on Hill and attempted to place him

 into custody. It is dark outside and the scene is chaotic. Officers yelled at Hill to place his hands

 behind his back. Hill can be seen withering in pain and heard screaming "get the dog off of me".


 1
   Flex is a dual purpose, certified police K9 trained in both patrol and narcotics detection. (Filing No. 36-2.) Flex is
 certified in obedience, area search, tracking, article search, building search, and aggression control. Id. Flex is also
 trained in assisting with physical apprehension of suspects as well as the neutralization of threats to law enforcement.
 Id. Flex is trained as a “bite and hold” K9, targeting center of mass or whatever body part is presented first, and will
 physically subdue a noncompliant suspect until compliance is gained or until law enforcement can gain a tactical
 advantage and avoid all threats posed. Id. Flex will release his physical hold once compliance is achieved through
 verbal command only. Id.

                                                            3
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 4 of 14 PageID #: 286




 Hill did not immediately place his hands behind his back. During the officers' attempt to subdue

 Hill, K9 Flex maintained Hill's upper right arm in a "bite and hold". Sergeant Leverett issued a

 release command, and K9 Flex let Hill go, while Sergeant Leverett kept K9 Flex close for the

 remainder of the arrest. (Filing No. 36-2 at 4.) Hill was handcuffed and treated at the scene by

 emergency medical services. His injuries were photographed by Sergeant Leverett. Hill was

 subsequently transported to the Clark County emergency room for his injuries. (Filing No. 26 at

 2).

        A female passenger was removed from Hill's vehicle by the officers at the scene "without

 incident and detained." (Filing No. 1 at 5.) A JPD officer began "locating and documenting

 injuries," and conducted a search of Hill's person "incident to arrest." (Filing No. 36 at 5.) During

 this search, "two baggies containing [an] apparent crystalline substance" fell out of Hill's clothing

 "in plain view" of the officers. Id. The baggies weighed "approximately four ounces and field

 tested presumptively positive for the presence of methamphetamine." Id. The officers then

 conducted a search of Hill's vehicle and recovered, among other things, "over $5,000 in cash,

 apparent marijuana, cell phones," and a "black ballistic-style vest without armored plates or

 fabric." Id. A subsequent search˗˗conducted pursuant to a search warrant˗˗of Hill's residence

 yielded a "Smith & Wesson 9mm handgun," and "suspected methamphetamine and fentanyl-laced

 heroin." Id. at 5-6.

        Hill moves to suppress all evidence "subsequent to and as a result of the unreasonable

 search and seizure" and he requests an evidentiary hearing. (Filing No. 26 at 1, 5.) He also asks

 that the Court compel the production of all JPD K9 Deployment Detail Reports for the last three

 years. (Filing No. 27.) On April 29, 2021, the Government responded in opposition to both

 Motions. (Filing No. 36; Filing No. 38.) Hill has not filed a reply and the time to do so has expired.



                                                   4
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 5 of 14 PageID #: 287




                                  II.    CONCLUSIONS OF LAW

         The Fourth Amendment guarantees “the right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures.” The Fourth Amendment

 prohibits a warrantless search unless the search falls under one of the recognized exceptions to the

 warrant requirement. United States v. Denney, 771 F.2d 318, 320 (7th Cir. 1985). If a search is

 conducted without a warrant, the Government bears the burden to prove that an exception to the

 warrant requirement existed at the time of the search, or it will be deemed unreasonable and

 unconstitutional. United States v. Rivera, 248 F.3d 677, 680 (7th Cir. 2001). When an officer

 effectuates a traffic stop and detains a person, no matter the length of time, it constitutes a “seizure”

 of “persons” under the Fourth Amendment, and thus must be reasonable. Whren v. United States,

 517 U.S. 806, 810 (1996).

         Regarding requests for evidentiary hearings before the Court decides a motion to suppress,

 “[i]t is well established that [e]videntiary hearings are not required as a matter of course." United

 States v. Edgeworth, 889 F.3d 350, 353 (7th Cir. 2018) (internal quotation marks and citations

 omitted). "A defendant seeking an evidentiary hearing on a motion to suppress must provide

 sufficient information 'to enable the court to conclude that a substantial claim is presented and that

 there are disputed issues of material fact which will affect the outcome of the motion.'" United

 States v. Juarez, 454 F.3d 717, 719–20 (7th Cir. 2006) (quoting United States v. Coleman, 149

 F.3d 674, 677 (7th Cir.1998)).

         To prevail on a motion to suppress, "[a] defendant who seeks to suppress evidence bears

 the burden of making a prima facie showing of illegality." United States v. Randle, 966 F.2d 1209,

 1212 (7th Cir. 1992). The Seventh Circuit holds "[r]eliance on vague, conclusory allegations is

 insufficient. A defendant must present 'definite, specific, detailed, and nonconjectural' facts that



                                                    5
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 6 of 14 PageID #: 288




 justify relief before a district court will grant a suppression hearing." Id. (quoting United States v.

 Hamm, 786 F.2d 804, 807 (7th Cir.1986)).

                                        III.    DISCUSSION

         The Court will first discuss the Motion to Compel before addressing the substantive

 suppression motion.

 A.      Motion to Compel

         Hill asks the Court to enter an order compelling the Government to produce all JPD K9

 Deployment Detail Reports for the preceding three years. He contends that these records are

 necessary to review and assess the deployment practices of the JPD to support his Motion to

 Suppress. (Filing No. 26.) Hill maintains these records are "potentially material and favorable

 evidence" and requests production by the Government in advance of any ruling or evidentiary

 hearing on his Motion to Suppress. Id.

         Rule 16 of the Federal Rules of Criminal Procedure regulates discovery by the defendant

 of evidence in possession of the prosecution, and discovery by the prosecution of evidence in

 possession of the defendant. The rule permits the defendant to move the court to discover certain

 material. In particular,

         Upon a defendant's request, the government must permit the defendant to inspect
         and to copy or photograph books, papers, documents, data, photographs, tangible
         objects, buildings or places, or copies or portions of any of these items, if the item
         is within the government's possession, custody, or control and:

                   (i) the item is material to preparing the defense;
                   (ii) the government intends to use the item in its case-in-chief at trial; or
                   (iii) the item was obtained from or belongs to the defendant.

 Federal Rule of Criminal Procedure 16(E).

         The Government responds that "those records, to the extent they exist, are not in the

 custody and control of the United States. Nor do they fall within any category of information

                                                   6
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 7 of 14 PageID #: 289




 encompassed by Rule 16." (Filing No. 38).             The Government also contends that the K9

 Deployment Detail Reports for the last three years for all K9s, not just those related to Sergeant

 Leverett and his K9 Flex, are not material to the resolution of the Hill's Motion to Suppress. Id.

        Despite Hill's contention that the extensive records requested may be "potentially"

 favorable and material to his Motion to Suppress, he does not demonstrate how these records would

 significantly alter the facts in his favor beyond his conjecture. The Court agrees with the

 Government that Hill's request for all the JPD K9 Deployment Detail Reports from the previous

 three years are not material to the resolution of his Motion to Suppress. See United States v. Baker,

 453 F.3d 419, 425 (7th Cir. 2006) ("[T]o satisfy the requirement of [Rule 16] materiality a

 defendant must demonstrate some indication that the pretrial disclosure of the disputed evidence

 would enable defendant significantly to alter the quantum of proof in his or her favor.") (internal

 quotation marks and citations omitted). Accordingly, Hill's Motion to Compel the Government to

 provide three years of JPD K9 Deployment Detail Reports is denied.

 B.     Evidentiary Hearing Request

        District courts are required to conduct evidentiary hearings only when a substantial claim

 is presented and there are disputed issues of material fact that will affect the outcome of the motion.

 United States v. Curlin, 638 F.3d 562, 564 (7th Cir. 2011). The Seventh Circuit has held that to

 be granted an evidentiary hearing, the "allegations and moving papers must be 'sufficiently

 definite, specific, non-conjectural and detailed.'" Id. (quoting United States v. McGaughy, 485

 F.3d 965, 969 (7th Cir. 2007)). This places a considerable burden on a defendant seeking an

 evidentiary hearing and the Seventh Circuit holds that a defendant "bears the burden of both

 identifying a definite disputed factual issue, and demonstrating its materiality." Id.




                                                   7
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 8 of 14 PageID #: 290




        Hill's request and basis for an evidentiary hearing is contained merely within the closing

 sentence of his Motion, wherein he asserts that his case warrants a hearing to "present evidence of

 the [November 5, 2020 traffic stop and arrest] and the unreasonable use and deployment of deadly

 force (i.e. k9 Flex) effecting the seizure and arrest." (Filing No. 26 at 5.)

        In response, the Government argues that Hill has "presented no substantial claim," and

 there exists "no dispute of material fact that this Court must resolve." (Filing No. 36 at 15.) The

 Government points out that Hill does not directly raise the argument that "the police acted

 unreasonably in employing a K9 in his arrest" in a way that would "independently give rise to a

 per se constitutional violation." (Filing No. 36 at 11–12 (emphasis in original).)

        The Court agrees that Hill has not meet his burden to be granted an evidentiary hearing.

 Hill does not sufficiently allege that there are disputed issues of material fact that will affect the

 outcome of the motion. See United States v. Juarez, 454 F.3d 717, 719–20 (7th Cir. 2006) ("A

 defendant seeking an evidentiary hearing on a motion to suppress must provide sufficient

 information to enable the court to conclude that a substantial claim is presented and that there are

 disputed issues of material fact which will affect the outcome of the motion.") (internal quotation

 marks and citations omitted). He fails to identify a definite disputed factual issue, and he has not

 demonstrated the materiality of a disputed factual issue. See McGaughy, 485 F.3d at 969

 ("[P]recedent places the onus on a defendant seeking an evidentiary hearing to specifically . . .

 allege a definite disputed factual issue, and to demonstrate its materiality.") (internal quotation

 marks and citations omitted). Hill neither disputes the legality of the traffic stop nor that he was

 traveling to Jeffersonville to conduct a sale of the apparent methamphetamine in his possession.

        Hill does not dispute that he failed to comply with the officer's commands to surrender

 without incident, precipitating the release of K9 Flex. He concedes in his factual statement that



                                                   8
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 9 of 14 PageID #: 291




 he was "not fully compliant with the officers commands". (Filing No. 26 at 2.) As part of his

 Motion to Suppress, Hill has attached the JPD "K-9 Deployment Detail Report" ("K9 Report")

 from the night of the traffic stop and arrest, written by Sergeant Leverett. (Filing No. 26-1.) The

 K9 Report details that among Hill's outstanding warrants, which included "Trafficking in

 Controlled Substances," were warrants for "Possession of a Handgun by Convicted Felon,"

 "Wanton Endangerment (1st Degree)," and "Assault (4th Degree)." Id.

        More importantly, much of the information in the K9 Report is corroborated by video

 camera evidence. The video shows˗˗as described in the K9 Report˗˗the level of noncompliance

 Hill exhibited by making "furtive movements with his hands" after "numerous commands to exit

 the vehicle." Id. at 2. The K9 Report described how Sergeant Leverett "feared . . . Hill was

 planning to retrieve a handgun and escalate the situation based [on] the totality of the

 circumstances." Id. Hill does not dispute the contents of the K9 Report incorporated into his

 Motion to Suppress nor has he filed a reply in opposition to any of these facts.

        Although Hill argues that the use of K9 Flex was unreasonable, his allegations lack

 specificity and detail regarding exactly how the use of K9 Flex was unreasonable or excessive

 during the arrest. Ultimately, Hill raises no discernable issue of material fact in his Motion that

 conflicts or is in dispute with the Government's version of events. See United States v. Villegas,

 388 F.3d 317, 324 (7th Cir. 2004) ("[A] hearing is not required in the absence of such disputes.").

 Accordingly, no evidentiary hearing is required in this case, and the Court denies Hill's request.

 C.     Suppression under the Fourth Amendment

        Claims that law enforcement officials have used excessive force during an arrest,

 investigatory stop, or other seizure of a person are properly analyzed under the Fourth

 Amendment's "objective reasonableness" standard. Graham v. Connor, 490 U.S. 386, 388 (1989).



                                                  9
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 10 of 14 PageID #: 292




  The Fourth Amendment's safeguard from "unreasonable searches and seizures" is supplemented

  by the judicially-created "exclusionary rule," which is meant to act as a "deterrent sanction that

  bars the prosecution from introducing evidence by way of a Fourth Amendment violation." Davis

  v. United States, 564 U.S. 229, 231–32 (2011). The use of the exclusionary rule is carefully

  considered and applied by the courts which have held that suppression of evidence "has always

  been our last resort, not our first impulse." Hudson v. Michigan, 547 U.S. 586, 591 (2006).

          In support of his Motion to Suppress, Hill asserts "the United States Supreme Court has

  never held that exclusion of evidence or suppression of evidence may not be the appropriate

  remedy for the use of excess force by law enforcement officers against citizens in effecting a

  seizure/arrest of that person." (Filing No. 26 at 4.) Hill appears to argue that because the Supreme

  Court has not conclusively barred the suppression of evidence as a remedy for claimants in

  excessive force cases, this Court should grant his Motion to Suppress. He also argues suppression

  of the evidence is warranted to "further the exclusionary rule's rationale of deterring police

  misconduct." Id. at 5. In response, the Government argues the facts of this case do not support

  the application of the exclusionary rule, "which requires illegal action by the police coupled with

  exploitation of that illegality." (Filing No. 36 at 8-9.)

          While the video depicts a violent and aggressive arrest and apprehension of Hill, even

  relying on Hill's version of events as contained in his Motion, the Court does not find that the

  exclusionary rule applies. Hill's noncompliance with the instructions of the officers at the scene

  coupled with the nature of Hill's outstanding warrants, and information provided by the

  confidential informant, created a heightened risk of danger for the officers that made the release

  of K9 Flex reasonable to ensure Hill's surrender.




                                                     10
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 11 of 14 PageID #: 293




         The Government next asserts that even if the use of K9 Flex in arresting Hill was

  unreasonable, it was not the "but-for cause of the discovery of the evidence against the defendant."

  Id. at 9. The Government cites the Seventh Circuit's decision in United States v. Watson, 558 F.3d

  702 (7th Cir. 2009), to support its contention that no causal connection linked the deployment of

  K9 Flex and the search of Hill incident to arrest that revealed the apparent methamphetamine and

  contents of his vehicle. In Watson, officers made a traffic stop with their firearms drawn (based

  on a tip that Watson had possession of firearms) which unreasonably frightened Watson. A search

  of the vehicle revealed firearms which Watson sought to suppress based on excessive force. His

  motion was denied in part because the police did not obtain the evidence by pointing their guns at

  Watson, but by obtaining the consent of the driver. The Seventh Circuit held "there is no causal

  connection between the manner in which the police approached the defendant in this case and the

  search of the car that disclosed the weapons used in evidence against him." Id. at 705. That

  rationale applies here as well. The officers intended to arrest Hill from the outset, and during the

  arrest four ounces of apparent methamphetamine allegedly fell from his person. The Government

  persuasively argues that "Watson applies here and squarely forecloses the defendant’s claim to

  suppression of evidence." (Filing No. 36 at 9.)

         As for Hill's argument that suppression can be a viable remedy in this case because the

  Supreme Court has "never held that the exclusion or suppression of evidence may not be the

  appropriate remedy" in excessive force cases, the Government responds that this contention is

  "legally irrelevant" because it attempts to upend the Supreme Court's precedents that apply the

  exclusionary rule in "specific, narrow circumstances" and "no authority exists for suppression of

  evidence here." (Filing No. 36 at 10–11.) The Court agrees.




                                                    11
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 12 of 14 PageID #: 294




             Hill again cites the Seventh Circuit's ruling in Watson in his Motion and concedes to that

  court's holding that the use of excessive force during an arrest is not a basis for suppressing

  evidence. See 558 F.3d at 705 ("We thus disagree . . . that the use of excessive force in the course

  of a search can require suppression of the evidence seized it.") (internal quotation marks and

  citations omitted). Hill then notes that after Watson, "there has been no appellate decision holding

  that the exclusionary rule can serve as a remedy for excessive force collateral to a search and

  seizure." (Filing No. 26 at 5.)

             Hill is not entitled to the suppression of evidence found during the search incident to his

  arrest. Hill does not challenge the validity of the traffic stop or even the search incident to his

  arrest. Instead, he argues the while it is true that the Supreme Court has not expressly foreclosed

  the possibility that the exclusionary rule may be used as a remedy in excessive force cases, that

  alone does not create a basis for suppressing the evidence here. Similarly, the ostensible lack of

  appellate decisions post-Watson addressing the remedial potential of the exclusionary rule in law

  enforcement excessive force cases does not create a vacuum of case law that this Court is obliged

  to fill.

             Hill's contention that suppression is warranted here to "further the exclusionary rule's

  rationale of deterring police misconduct" is not supported by the facts of this case or controlling

  precedent. Id. at 5; see Davis, 564 U.S. at 238 ("[T]he deterrence benefits of exclusion var[y] with

  the culpability of the law enforcement conduct at issue . . . . When the police exhibit deliberate,

  reckless, or grossly negligent disregard for Fourth Amendment rights, the deterrent value of

  exclusion is strong and tends to outweigh the resulting costs . . . . But when the police act with an

  objectively reasonable good-faith belief that their conduct is lawful or when their conduct involves




                                                     12
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 13 of 14 PageID #: 295




  only simple, isolated negligence, deterrence rationale loses much of its force and exclusion cannot

  pay its way.") (internal quotation marks and citations omitted).

         As noted above, the Court has relied on the facts given in Hill's Motion to Suppress and

  finds that the uncontested facts detailed in the K9 Report and corroborated by the body cam video,

  provide an objectively reasonable justification for the deployment of K9 Flex to apprehend the

  noncompliant Hill during his arrest. See Johnson v. Scott, 576 F.3d 658, 661 (7th Cir. 2009) ("This

  does not mean, however, that the practice of deploying trained dogs to bite and hold suspects is

  unconstitutional per se; the situation might warrant the use of a dog that has been trained and that

  is under the control of the officer.") (emphasis in original). The use of K9 Flex– a "certified police

  K9" that is "certified in obedience" and "trained in assisting with physical apprehension of

  suspects"– was not unreasonable given the circumstances. (Filing No. 36 at 3.) And as argued by

  the Government, under the circumstances here, even had they used excessive force, Hill's remedy

  would be a suit for damages under 42 U.S.C. § 1983 (or state law) rather than the exclusion from

  his criminal trial of evidence that had been seized in an otherwise lawful search. See also, Watson

  558 F.3d at 704. Accordingly the Motion to Suppress is denied.

                                        IV.     CONCLUSION

         As noted above, the video cam recording depicts a violent and aggressive apprehension for

  which Hill may pursue a claim of excessive force under 42 U.S.C. § 1983. However, for the

  reasons discussed above, he is not entitled to suppression of the evidence in his criminal case. The

  Court DENIES Hill's Motion to Suppress and Request for Evidentiary Hearing, (Filing No. 26)

  and Motion to Compel the Production of all JPD K9 Deployment Detail Reports, (Filing No. 27).

         SO ORDERED.

  Date: 6/14/2021



                                                   13
Case 4:20-cr-00017-TWP-VTW Document 67 Filed 06/14/21 Page 14 of 14 PageID #: 296




  DISTRIBUTION:

  Larry D. Simon
  SIMON LAW OFFICE
  larrysimonlawoffice@gmail.com

  William Lance McCoskey
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  william.mccoskey@usdoj.gov




                                       14
